DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 5-14, 19-20, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is represented by Tanaka (US 2014/0130952) and Ko (KR 20040048215 with English Machine Translation). Tanaka discloses a tire tread pattern with blocks including middle and shoulder blocks having a first side wall surface, a second side wall surface, an angle θ2 of the second side wall surface, and an angle θ1 of the first side wall surface in which the angle θ2 of the second side wall surface is larger than an angle θ1 of the first side wall surface. Ko discloses a tire tread pattern with blocks having a first side wall surface and a second side wall surface in which the inclination angle of the second side wall surface is larger than the inclination angle of the first side wall surface and increases toward an outside in a tire axial direction. Tanaka and Ko fail to teach or suggest, however, “the middle lateral groove in each of the axially inner middle block rows include first middle lateral groove bent convexly toward one side in a tire circumferential direction, and second middle lateral grooves bent convexly toward the other side in the tire circumferential direction” as recited in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749